Appeal by petitioner from an order of the Supreme Court, Special Term, dated October 16, 1936, entered in the Albany county clerk’s office on October 22, 1936, denying an application for an order of mandamus, peremptory or alternative, with twenty-five dollars costs to the defendants. The petitioner seeks an order of mandamus, peremptory or alternative, directing the Civil Service Commission of the State of New York to place the position of trooper in the Division of State Police in the classified service of the State in the competitive class and the State Superintendent of Police to certify to the Civil Service Commission the existence of vacancies in the position of trooper. He also asks the other incidental relief which would accompany such classification such as the certification of payrolls, etc. It is the contention of petitioner that the authority given by section 94 of the Executive Law to the Superintendent to appoint members of the State Police and to fix the qualifications for the office and conduct the examinations therefor and to pass upon the qualifications and standing of applicants, is unconstitutional and that such examinations should be conducted by the .Civil Service Commission. Order unanimously affirmed, with fifty dollars costs and disbursements. Present — Hill, P. J., McNamee, Crapser, Bliss and Heffernan, JJ.